Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the boosting circuit 20 including the hysteretic comparators 192,194 as called for in claim 1 must be shown or the feature(s) canceled from the claim(s).1  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, this claim states that the “boosting circuit” includes the hysteretic comparators, but the written disclosure and drawings suggest that such is not the case as Figure 4’s dashed-line box that defines the boosting circuit elements suggests that the booster (20) is entirely separate from the comparators 180,192, as the comparators 192 and 194 are outside of the box.  Note that the first sentence of Para 57 of the Pub separates the “boosting DC-DC circuit” and “control section 190”.  Claim 1 is not consistent with the drawings and specification to that extent.
	As to claim 3, this claim calls for “third” and “forth” thresholds in a claimed system that does not include first and second thresholds.  Are first and second thresholds inherent in claim 1, or is the dependency of claim 3 incorrect, or something else?
	As to claim 9, “the second threshold” lacks antecedent basis.  
	As to claim 12,13, “the calculation unit” lacks antecedent basis.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LoCascio 2011/0241625 teaches (Figure 2) a harvesting power supply 120; boosting circuit 130,T2,L2,D2,C4 to boost the voltage from the supply; power storage element 140; and hysteretic However, the comparator 150 does not detect voltage of the storage element 140, and there is no second comparator for operation therein.
Thivierge et al 8,232,761 (listed on 1449) teach (Figure 1) a system, including: energy harvesting power supply (MFC); boosting circuit 12,C1,14 operated by input voltage from the supply (MFC); power storage element C2; signal line (from element 14 to comparator 28), which signal is indicative of voltage (power) from the storage element C2; determining section 50 (lines 42-64, col. 9) that determines the state (“current being drawn from the MFC is too high”) of the output of the harvesting power supply (MFC); and a comparator 28 that detects output from the power storage element (C2) to control operation of a switch 30.  However, there is no suggestion of a second comparator that also detects an output voltage from the power storage element (C2) to control operation of the boosting circuit, and wireless as called for in the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
    

    
        1 Such may possibly be shown by amending Figure 4 such that that the large dashed line box that defines the booster circuit 20 also includes the comparators 192, 194 within the box.  Such would provide for a power section 10 (Figure 4) that may serve as Figure 16’s power supply section 10 in a manner consistent with claim 1.  It is Figure 16 that depicts claim 1, and the power supply section 10 of Figure 16 is the power supply section 10 of Figure 4; but the dash line box for the circuit 20 of Figure 4 fails to include the comparators 192,194.  The drawing change is necessary, as the disconnect between Figures (4 and 5) and claim 1 made it difficult to relate claim 1 to the drawings; but fortunately, such can be corrected in this manner.  Of course, Undersigned recognizes that in the alternative, Claim 1 could be amended to overcome this objection.